Order modified so as to provide that defendant pay to the plaintiff alimony for the support and maintenance of herself and child at the rate of $15 per week from the 15th day of May, 1922, and counsel fee of $100, one-half payable upon the entry of the order hereon and the balance at the opening of the trial. Any payments made by defendant under the order of the Domestic Relations Court which are due after May 15, 1922, to be credited to him on account of the alimony herein provided for. As so modified, order affirmed, without costs. Blackmar, P. J., Rich, Kelly, Jaycox and Young, JJ., concur.